DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received May 2, 2022.  Claims 1, 3-6, 8, 10, 12, 14, 15, and 17-26.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Bettiol et al, US 2013/0029895 in view of Saveyn et al, US 2019/0136154 is withdrawn in view of applicants’ amendment and response.

Claims 1, 3-6, 8, 10, 12, 14, 15, and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bettiol et al, US 2013/0029895 in view of Fernandez-Prieto et al, US 2017/0191003.
Bettiol et al teach a hand dishwashing detergent (¶26) comprising 0.1% microfibrous cellulose, 1% NaCl, 1% hydrotrope, 8% ethanol (satisfies claim 19), polypropylene glycol, 10% branched alkyl sulfate (25% branching), 10% C12-13 alkyl ether (3EO) sulfate (satisfies claims 14-15), 6% amine oxide (satisfies claims 12 and 17...ratio of anionic:amphoteric 5:1), and the balance water (example 11).  
These compositions have a pH from 500 to 10,000 cps (¶26….satisfies claims 5 and 6), and alkoxylated polyethyleneimines are preferred cleaning polymers of the invention (¶164….satisfies claim 10).  Note that if the anionic surfactant is branched, it may be mid-branched, with C1-4 alkyl branching units, and the average percentage of branching is from 35 to 80% (¶76-77, satisfies claims 1, 23, 25, and 26).  The anionic surfactant is from 8 to 25% of the composition and amine oxide is from 0.5 to 10% of the composition (¶81, satisfies claims 18 and 24).
This is precisely the composition of claim 1, however the reference does not specify that the microfibrous cellulose is derived from wood.
Fernandez-Prieto et al teach a structured liquid composition containing microfibrillated cellulose (MFC) derived from wood (see abstract).  These structured liquids may be used in a variety of detergent compositions, including dishwashing compositions (¶34), and the MFC may have dimensions of from nanometers to several microns (¶21).  With respect to the MFC being non-chemically-treated, applicants indicate that MFC derived from wood does not require chemical treatment (see page 13, first paragraph of the present specification).  If it is true for applicants, it should be true for the reference as well.  MFC is a common structurant for detergents, and persons of ordinary skill in the art understand its production, size, and function.  It would have been obvious for persons of ordinary skill in the art to select well-known thickeners for use in detergent compositions, and so it would have been obvious for one of ordinary skill in the art to use the thickener of Fernandez-Prieto as the thickener for Bettiol (satisfies claims 1, 3-4, and 8).  Alkyl sulfates, alkyl ether sulfates, and amine oxides are ubiquitous surfactants in detergent compositions, and MFC is a very common structurant.  It is not inventive to combine well-known surfactants and a well-known thickener.
With respect to claim 20, Bettiol et al teach their composition delivered in a plastic bottle with an opening and a cap (¶247), and the cross-sectional surface area claimed is within the standard opening surface area of bottles typically used to deliver detergents.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/CHARLES I BOYER/Primary Examiner, Art Unit 1761